UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2587


In Re:   DAVID MCDOWELL ROBINSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:07-cr-00087-RDB-1)


Submitted:   April 27, 2016                   Decided:   May 6, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David McDowell Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David McDowell Robinson petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his “Emergency      Motion   to   Vacate”   his   prior   convictions.    He

seeks an order from this court directing the district court to

act.    The district court has now ruled on Robinson’s motion.

Accordingly, we grant leave to proceed in forma pauperis, and

deny   as   moot   the   mandamus   petition.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                      2